
	
		I
		112th CONGRESS
		1st Session
		H. R. 2534
		IN THE HOUSE OF REPRESENTATIVES
		
			July 14, 2011
			Mr. Gowdy (for
			 himself and Mr. Southerland)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To provide that the public debt limit shall not affect
		  timely payment of certain Social Security, public debt, defense, veterans, and
		  Medicare obligations.
	
	
		1.Short titleThis Act may be cited as the
			 Ensuring America's Promises Act of
			 2011.
		2.Timely payment in
			 full of certain obligations notwithstanding the public debt limit
			(a)In
			 generalNothing in section
			 3101 of title 31, United States Code, shall be construed to have the effect
			 of—
				(1)precluding or
			 otherwise limiting timely redemption of obligations owed to the Federal Old-Age
			 and Survivors Insurance Trust Fund or the Federal Disability Insurance Trust
			 Fund to the extent necessary to provide for timely payment in full of benefits
			 payable from such Trust Funds;
				(2)otherwise
			 precluding or limiting timely payment in full of benefits payable from such
			 Trust Funds;
				(3)otherwise precluding or limiting timely
			 payment in full of amounts necessary to carry out the authority of the
			 Department of the Treasury provided in section 3123 of title 31, United States
			 Code, to pay with legal tender the principal and interest on debt held by the
			 public;
				(4)otherwise precluding or limiting timely
			 payment in full of amounts the Secretary of Defense (and the Secretary of
			 Homeland Security in the case of the Coast Guard) determines to be necessary to
			 continue to provide pay and allowances (without interruption) to members of the
			 Army, Navy, Air Force, Marine Corps, and Coast Guard, including reserve
			 components thereof, who perform active service;
				(5)otherwise precluding or limiting timely
			 payment in full of amounts the Secretary of Veterans Affairs determines
			 necessary to provide the benefits and programs under title 38, United States
			 Code, to veterans and other individuals; or
				(6)otherwise precluding or limiting timely
			 payment in full of obligations owned under the Medicare program under title
			 XVIII of the Social Security Act.
				(b)Operation of the
			 public debt limit in other respectsThe limitation on public debt
			 under section 3101 of title 31, United States Code, shall apply with respect to
			 matters other than matters affected by subsection (a) as if subsection (a) had
			 not been enacted.
			(c)TerminationSubsections
			 (a) and (b) shall cease to have effect after December 31, 2012.
			
